Citation Nr: 1441448	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 until May 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that his current depression began in service.  The Veteran argues that the medical nexus opinion rendered by the May 2009 VA fee basis examiner is inadequate because it did not review the Veteran's service treatment records (STR).  The Board agrees.  

The VA examiner listed in the examination report the evidence reviewed and it did not include the Veteran's STR.  Notably, the March 1979 Report of Medical History notes a history of depression or excessive worry and nervous trouble.  Further, the examiner did not address the Veteran's contentions that he became depressed because of the death of a fellow soldier during service.  A September 2008 VA treatment record reflects this contention, and it was reiterated in the Veteran's July 2014 hearing testimony.  Accordingly, this case must be remanded to provide the Veteran a new VA examination.  

The records of continuing VA medical treatment are dated up until April 3, 2009.  The Veteran's updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2013).  

Additionally, the Atlanta VA medical clinic records found in the claims file reference the Veteran being hospitalized at Augusta VA Medical Center (VAMC) in July 2008.  The Augusta VAMC records are not in the Veteran's file and the AMC should obtain the records from the Augusta VAMC hospitalization.  Also, the Atlanta VA medical clinic records reference the Veteran being hospitalized at "Anchor" in June 2008.  This may be a reference to Anchor Hospital in Atlanta, which specializes in treatment of behavioral health and addictive disease disorders.  The AMC should also obtain the records from the Anchor hospitalization.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from April 4, 2009, to present.  

2. Obtain copies of the Veteran's records from his in-patient treatment at Augusta, Georgia VAMC, in July 2008.  

3. After obtaining any necessary authorizations from the Veteran, request the Veteran's in-patient treatment records from Anchor Hospital in June 2008.  

4. After the above actions have been completed, afford the Veteran a VA medical examination.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability is related to service.  The VA examiner should, in particular, discuss the Veteran's STR which include a March 1979 Report of Medical History in which the Veteran reported sleep, depression, amnesia, and nervous issues, and in which the examiner noted that the Veteran had a nervous personality.  Also discuss the Veteran's VA treatment 


records, specifically the death of the Veteran's partner, which is also referenced in the Veteran's July 2014 hearing.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



